DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10/996,598. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the corresponding claims of the patent. 
The following is an example for comparing claim 1 of this application and claim 1 of US Pat. No. 10/996,598.
Claim 1 of this application
Claim 1 of U.S. Pat. No. US 10/996,598
a heater for use in a fixing apparatus configured to fix an unfixed toner image formed on a recording material to the recording material, the heater comprising: 
A heater for use in a fixing apparatus configured to fix an unfixed toner image formed on a recording material to the recording material, the heater comprising: 

a substrate; 
a plurality of heat generation members which is formed on a first surface of the substrate and is controllable independently of each other; 

a substrate; 
a plurality of heat generation members which is formed on a first surface of the substrate and is controllable independently of each other; 

a first electrode group which is formed on the first surface and with which a plurality of first power feeding terminals configured to feed power to the plurality of heat generation members and provided to the fixing apparatus is in contact; 

a first electrode group which is formed on the first surface and with which a plurality of first power feeding terminals configured to feed power to the plurality of heat generation members and provided to the fixing apparatus is in contact; 

a plurality of temperature detection elements formed on a second surface of the substrate which is on an opposite side to the first surface; and 

a plurality of temperature detection elements formed on a second surface of the substrate which is on an opposite side to the first surface; and 

a second electrode group which is formed on the second surface and with which a plurality of second power feeding terminals configured to feed power to the plurality of temperature detection elements and provided to the fixing apparatus is in contact, 

a second electrode group which is formed on the second surface and with which a plurality of second power feeding terminals configured to feed power to the plurality of temperature detection elements and provided to the fixing apparatus is in contact;
wherein at least an electrode of the first electrode group and at least an electrode of the second electrode group are formed in a region nearer to one edge portion of the substrate than to a center of the substrate in a longer-side direction of the substrate, and wherein the electrode that is nearest to the second electrode group in the longer- side direction among the first electrode group formed in the region nearer to the one edge portion and the second electrode group are provided with a space between the electrode and the second electrode group.
wherein at least an electrode of the first electrode group and at least an electrode of the second electrode group are formed in a region nearer to one edge portion of the substrate than to a center of the substrate in a  longitudinal direction of the substrate, and wherein as seen in a direction perpendicular to the longitudinal direction of the substrate, a nearest electrode that is nearest to the second electrode group in the longitudinal direction among the first electrode group formed in the region nearer to the one edge portion and the second electrode group are provided with a space between the nearest electrode and the second electrode group in the longitudinal direction of the substrate.



As can be seen above, besides wording differences, there are substantively no differences between the present application and the corresponding Patent.  Therefore, the present claims are not patentably distinct from the patented claims.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogura et al. USPG Pub No.: US 2018/0335731.
Regarding Claim 1, Ogura teaches a heater for use in a fixing apparatus configured to fix an unfixed toner image formed on a recording material to the recording material (see figure 2), the heater comprising: 
a substrate (figure 8A, 305); 
a plurality of heat generation members (302A and 302B) which is formed on a first surface of the substrate and is controllable independently of each other (see [0055]); 
a first electrode group (301a-301c, as well as E1 and E2 are all examples of conductors) which is formed on the first surface and with which a plurality of first power feeding terminals configured to feed power to the plurality of heat generation members and provided to the fixing apparatus is in contact (as seen in figure 9, in which these electrode members feed power from 401 into 302a and 302b); 
a plurality of temperature detection elements (figure 8B, TH1 and TH2) formed on a second surface of the substrate (back surface layer 1) which is on an opposite side to the first surface (as seen in figures 3A and 3B); and 
a second electrode group (ET8-1, ET8-2, EG8-1, and EG8-2, seen in figs. 8A-8B and 9, are conductors that can be defined as electrodes) which is formed on the second surface and with which a plurality of second power feeding terminals (these electrodes are connected to the two temperature sensors and 6 power terminals seen in figure 8B) configured to feed power to the plurality of temperature detection elements and provided to the fixing apparatus is in contact (see in figures 8A and 8B), 
wherein at least an electrode of the first electrode group and at least an electrode of the second electrode group are formed in a region nearer to one edge portion of the substrate than to a center of the substrate in a longer-side direction of the substrate (see figure 8B, where electrodes from both groups are to the outsides of lines X1 and X2), and 
wherein the electrode that is nearest to the second electrode group in the longer- side direction among the first electrode group formed in the region nearer to the one edge portion and the second electrode group are provided with a space between the electrode and the second electrode group (the space can be seen in figures 8A and 8B as the space that the substrate creates between the electrode and the second electrode group. Such a space exists length-wise, width wise, and height-wise as the electrode is offset in all three planes from the second electrode group).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852